Order of filiation of the Children’s Court of Suffolk county reversed on the facts and a new trial ordered. It does not appear that the plaintiff is, or is likely to become, a public charge. We are also of opinion that the complaint, in the absence of objection, was before the judge of the Children’s Court and may be regarded as having been adopted by him. The trial was upon the merits without objection, and lack of jurisdiction of the person of appellant must be deemed to have been waived. Kapper, Hagarty and Tompkins, JJ., concur; Lazansky, P. J., and Young, J., dissent from the direction for a new trial and vote to reverse and to dismiss the proceeding upon the ground that the court was without jurisdiction.